       Case 2:19-cv-00601-KRS-CG Document 80 Filed 05/05/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MONICA REYES, individually,
and as guardian and next friend,
Jane Doe, a minor child,

                       Plaintiffs,

       vs.                                           No. 2:19-cv-00601-KRS-CG

FRANK RAMOS ARIAS, JASON PING, and
SILVER CITY CONSOLIDATED SCHOOLS

                       Defendants.

                    STIPULATED ORDER DISMISSING SILVER CITY
                     CONSOLIDATED SCHOOLS WITH PREJUDICE

       THIS MATTER having come before the Court on the Unopposed Motion for Entry of

Stipulated Order Dismissing Defendant Silver City Consolidated Schools with Prejudice [Doc.

79], the Court having reviewed the Motion finds that it is well taken.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Silver City

Consolidated Schools is hereby dismissed from these proceedings with prejudice and the parties

are to bear their own fees and costs.



                                             ____________________________________
                                             THE HONORABLE KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by Consent
       Case 2:19-cv-00601-KRS-CG Document 80 Filed 05/05/20 Page 2 of 2



APPROVALS:

WALZ AND ASSOCIATES, P.C.

/s Jerry A. Walz
JERRY A. WALZ, ESQ.
Attorney for Defendants Silver Consolidated
Schools and Jason Ping
133 Eubank Blvd NE
Albuquerque, NM 87123
(505) 275-1800
jerryawalz@walzandassociates.com


MYNATT MARTÍNEZ SPRINGER P.C.


/s/ Alan J. Dahl via email 04/13/20
BLAINE T. MYNATT
ALAN J. DAHL
PO Box 2699
Las Cruces, NM 88012
btm@mmslawpc.com
ajd@mmslawpc.com
Attorneys for Frank R. Arias


DUHIGG, CRONIN, SPRING & BERLIN, P.A.


/s/ David M. Berlin via email 04/10/20
DAVID M. BERLIN
P.O. Box 527
Albuquerque, NM 87103
(505) 243-3751
Attorney for Plaintiffs




                                              2
